DETAILED ACTION
Remarks
Applicant presents a communication filed 5 February 2021 in response to the 5 November 2020 Office action (the “Previous Action”).
With this communication, Applicant amends claims 1, 4, 6, 13, 18, 25 and 26. Applicant also adds new claim 27.
Claims 1-27 remain pending in this application and have been fully considered. Claims 1, 6, 13, 18, 25 and 26 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method, Electronic Device and Medium for Upgrading a Hyper-Converged Infrastructure Node.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 18-24 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the “a first index relation…a second index relation…and the information describing the second installation file” are appended onto the receiving step of the claim but it is not clear how these features relate to that step. In particular, it is not clear whether the claim requires receiving an upgrade installation package generated from a second installation package that comprises the index relations or whether it requires receiving those index relations in addition to the upgrade installation package. For the purposes of examination, the claim will be interpreted as requiring the receiving of the first and second index relation in addition to the upgrade installation package.
As to claims 7-12 the claims are dependent on claim 6 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 18, it includes the same indefinite subject matter as claim 6 and is rejected for the same reasons. 
As to claims 19-24 the claims are dependent on claim 18 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 26, it includes the same indefinite subject matter as claim 6 and is rejected for the same reasons. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim refers to:
 …a first installation package comprising…a first index relation containing correspondences between files in a file system layer and the information describing the first installation file... 

…the second installation package comprising…a second index relation containing correspondences between files in the file system layer and the information describing the second installation file…

There does not appear to be sufficient support in the originally filed specification for these features. 

As to claims 2-5 and 27, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 6, the claim requires:
 …receiving… a first index relation containing correspondences between files in a file system layer and the information describing the first installation file, a second index relation containing correspondences between files in the file system layer and the information describing the second installation file…

(See the § 112(b) rejections above). There does not appear to be sufficient support in the originally specification for these features.
Paragraph [0035] again comes the closest, but that paragraph only discloses performing an update by switching index relations. It does not refer to receiving multiple index relations or index relations “containing” correspondences. Examiner was unable to locate any other passage of the specification that would support what is claimed either.
As to claims 7-12 the claims are dependent on claim 6 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 13, it includes the same new matter as claim 1 and is rejected for the same reasons. 
As to claims 14-17 the claims are dependent on claim 13 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 18, it includes the same new matter as claim 6 and is rejected for the same reasons. 
As to claims 19-24 the claims are dependent on claim 18 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 25, it includes the same new matter as claim 1 and is rejected for the same reasons. 
As to claim 26, it includes the same new matter as claim 6 and is rejected for the same reasons. 
Further as to claim 27, the claim refers to:
…rolling back from the first installation file to the second installation file on the node of the HCI system by executing a second switchover from the first index relation corresponding to the first installation file to the second index relation corresponding to the second installation file.

There does not appear to be sufficient support in the originally filed specification for these features. 
	Paragraph [0037] comes the closest but that paragraph only describes rolling back by loading an incremental data block and the corresponding information on the description information layer and the mapping information layer onto the respective nodes. It does not refer to switching any index relation. Examiner was unable to locate any other passage of the originally filed specification that would support what is claimed either.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 11, 13, 14, 16, 18, 19, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Samteladze, Delta Encoding Based Methods to Reduce the Size of Smartphone Application Updates (art of record – hereinafter Samteladze) in view of Collins (US 2005/0080823) (art made of record – hereinafter Collins) and Mukhopadhyay et al. (US 2019/0026095) (art of record – hereinafter Mukhopadhyay) 

As to claim 1, Samteladze discloses a method of storage management, comprising: 
generating, based on a first installation file created at a first point of time, a first installation file package (e.g., Samteladze, p. 31 item 1 disclose the APK packages of the old and new versions of an application [the first installation package being the new version, it must have been created at a point in time]; p. 23 Sec. 2.4.1 par. 1 first bullet point discloses all the files included in APK packages [since the package contains the files, it was created based on them]) comprising at least information describing the first installation file, information regarding a physical storage location of the first installation file (e.g., Samteladze, p. 23, Sec. 2.4.1 first bullet point discloses the manifest lists all of the fields in APK packages together with their checksums; p. 32 item 2 discloses the manifest files of both versions are traversed to get the names, relative paths [information “regarding” a physical storage location] and SHA-1 digests of all the files “(in the APK)” of both versions), and a first data block associated with the first installation file; (e.g., Samteladze, p. 23 Sec. 2.4.1 discloses all files included in APK packages [files necessarily comprising blocks]; p. 12 par. 2 discloses blocks in binary files)
generating an upgrade installation package from a second installation file package based on the first installation file package, (e.g., Samteladze, p. 32 items 1, 5, 6 and 9 discloses the APK packages [installation file packages] of the old [second] and new [first] versions of an application. Files from the latest version are just copied into the constructed patch. The files from the latest version marked as updated are input to the delta encoding algorithm to  the second installation file package being generated based on a second installation file created at a second point of time prior to the first point of time, (e.g., Samteladze, p. 31 item 1 disclose the APK packages of the old and new versions of an application [the second installation package being the old version]; p. 23 Sec. 2.4.1 par. 1 first bullet point discloses all the files included in APK packages [since the packages contain the files, they are created based on them];  p. 32 item 3 discloses files in the new version are marked as UPDATED “(if the file is present in both versions but its SHA-1 sums differ)” [i.e., the file in the new version is an updated version of the file in the old version, meaning the old version of the file was created prior to the new version file]) and the second installation file package comprising at least information describing the second installation file, information regarding a physical storage location of the second installation file, (e.g., Samteladze, p. 23, Sec. 2.4.1 first bullet point discloses the manifest lists all of the fields in APK packages together with their checksums; p. 32 item 2 discloses the manifest files of both versions are traversed to get the names, relative paths [information regarding a physical storage location] and SHA-1 digests of all the files “(in the APK)” of both versions) and a second data block associated with the second installation file; (e.g., Samteladze, p. 23 Sec. 2.4.1 discloses all files included in APK packages [files necessarily comprising blocks]; p. 12 par. 2 discloses blocks in binary files).
Samteladze does not explicitly disclose a first installation file package comprising a first index relation containing correspondences between files in a file system layer and the information describing the first installation file, the second installation file package comprising a 
However, in an analogous art, Collins discloses
a first installation file package comprising a first index relation containing correspondences between files in a file system layer and the information describing the first installation file, (e.g., Collins, par. [0009] discloses a delta directory map file to identify the structure of the entries in the newer version of the original file system, a delta lookup table (LUT) file for identifying the location of the data blocks to generate the files in the newer version of the original file system, and a delta modification data block file may be generated. The delta directory map file may contain the name for the entries in the newer version of the original file system [i.e., information describing a first file], the first lookup table record for each file entry, and the number of lookup table records used to construct the file in the newer version of the file system [i.e., the information describing a file has a correspondence with lookup table records]. The delta lookup table may contain at least one LUT record for each file entry having a modification status of “contents modified” or “new”. An LUT record may identify a source file containing the data block.  The source file identifier may either identify a file of the original file system or the modification data block file for the newer version [i.e., lookup table records refer to files of a file system layer]; par. [0094] discloses the directory map file, LUT file and modification data files may be compressed for delivery to a system having a copy of the original 
 the second installation file package comprising a second index relation containing correspondences between files in the file system layer and the information describing the second installation file; (e.g., Collins, par. [0097] discloses in 800 it may be determined whether a delta modification data block file for a previous version of the original file system hierarchy is associated with the drive or directory where the original file system hierarchy is stored; par. [0098] discloses the existing associated delta directory map file and LUT file [the previous delta modification data block file and existing delta directory map file and LUT file being the second file package]) and
performing the upgrade on the node of the system by executing a first switchover from the second index relation corresponding to the second installation file to the first index relation corresponding to the first installation file. (e.g., Collins, par. [0095] discloses Fig. 8 is an exemplary process to generate a latest version of an original file system [the original file system being at least one second installation file, the latest version being at least one first installation file]; par. [0098] discloses the merge replaces [i.e., switches over from] the existing associated delta directory map file and LUT file [the second index relation, see above] with the new delta directory map file and LUT file [first index relation]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Samteladze, which discloses first and second file package, by incorporating index relations in the files containing correspondences between files in a file system layer and information in the package describing installation files in the packages, as 
Further, in an analogous art, Mukhopadhyay discloses:
 transmitting the upgrade installation package to a node of a hyper-converged infrastructure (HCI) system for upgrade (e.g., Mukhopadhyay, Fig. 7 and associated text, par. [0109] discloses virtual environment 710 [HCI node]. It should be noted that script 720, key 730, validator 740 and application 750  can reside within a single appliance “(e.g., a pre-configured hyper-converged computing device)”; par. [0111] discloses virtual environment 710 is configured to receive update package 760) and
the node of the HCI system (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Samteladze/Collins, which generates packages for upgrading devices, by incorporating transmitting packages to nodes of an HCI node for upgrade, as taught by Mukhopadhyay, as Mukhopadhyay would provide the advantage of a means of upgrading software of HCI systems. (See Mukhopadhyay, par. [0111]).

As to claim 2, Samteladze/Collins/Mukhopadhyay discloses the method of claim 1 (see rejection of claim 1 above), Samteladze further discloses 
wherein generating the upgrade installation package comprises:
 determining an incremental data block of the first data block relative to the second data block; (e.g., Samteladze, p. 32 item 6 discloses files are given as input to the bsdiff delta encoding algorithm to compute differences; p. 12 par. 2 discloses the bsdiff algorithm observes and 
determining the upgrade installation package based on the incremental data block, the information describing the first installation file, and the information regarding the physical storage location of the first installation file (e.g., Samteladze, p. 32 items 2, 6 and 9 discloses the manifest files of both version are traversed to get the names, relative paths [information regarding the physical location] and SHA-1 hash digests of all files in both version. 6) The difference [incremental data block, or including one] is copied into the constructed patch. 9) Finally, the constructed patch is compressed into a ZIP archive).

As to claim 4, Samteladze/Collins/Mukhopadhyay discloses the method of claim 2 (see rejection of claim 2 above), Samteladze further discloses:
 wherein determining the incremental data block comprises: 
comparing the first data block with the second data block; (e.g., Samteladze, p. 32 item 6 discloses files are given as input to the bsdiff delta encoding algorithm to compute differences; p. 12 par. 2 discloses the bsdiff algorithm observes that if two blocks in binary files [first and second data block] were compiled from the same source code, then the bitwise difference between them will be mostly zero [i.e., the differences of bsdiff include differences between two blocks, those differences being an incremental data block. Since their differences are computed, they are compared]) and 
determining a portion of the first data block that is different from the second data block as the incremental data block (see immediately above). 

As to claim 6, Samteladze discloses a method of storage management, comprising:
an upgrade installation package generated from a second installation file package based on a first installation file package, (e.g., Samteladze, p. 32 items 1, 5, 6 and 9 discloses the APK packages [installation file packages] of the old [second] and new [first] versions of an application. Files from the latest version are just copied into the constructed patch. The files from the latest version marked as updated are input to the delta encoding algorithm to compute differences between the old and new version. The difference is then copied into the constructed patch. Finally, the constructed patch is compressed into a ZIP archive [the archive or patch being the upgrade installation package]) the first installation file package being generated based on a first installation file created at a first point of time  (e.g., Samteladze, p. 31 item 1 disclose the APK packages of the old and new versions of an application [the first installation package being the new version, it must have been created at a point in time]; p. 23 Sec. 2.4.1 par. 1 first bullet point discloses all the files included in APK packages [since the package contains the files, it was created based on them]) and comprising at least information describing the first installation file, information regarding a physical storage location of the first installation file, (e.g., Samteladze, p. 23, Sec. 2.4.1 first bullet point discloses the manifest lists all of the fields in APK packages together with their checksums; p. 32 item 2 discloses the manifest files of both versions are traversed to get the names, relative paths [information regarding a physical storage location] and SHA-1 digests of all the files “(in the APK)” of both versions) and a first data block associated with the first installation file, (e.g., Samteladze, p. 23 Sec. 2.4.1 and the second installation file package being generated based on a second installation file created at a second point of time prior to the first point of time (e.g., Samteladze, p. 31 item 1 disclose the APK packages of the old and new versions of an application [the second installation package being the old version]; p. 23 Sec. 2.4.1 par. 1 first bullet point discloses all the files included in APK packages [since the packages contain the files, they are created based on them];  p. 32 item 3 discloses files in the new version are marked as UPDATED “(if the file is present in both versions but its SHA-1 sums differ)” [i.e., the file in the new version is an updated version of the file in the old version, meaning the old version of the file was created prior to the new version file]) and comprising at least information describing the second installation file, information regarding a physical storage location of the second installation file, (e.g., Samteladze, p. 23, Sec. 2.4.1 first bullet point discloses the manifest lists all of the fields in APK packages together with their checksums; p. 32 item 2 discloses the manifest files of both versions are traversed to get the names, relative paths [information regarding a physical storage location] and SHA-1 digests of all the files “(in the APK)” of both versions) and a second data block associated with the second installation file (e.g., Samteladze, p. 23 Sec. 2.4.1 discloses all files included in APK packages [files necessarily comprising blocks]; p. 12 par. 2 discloses blocks in binary files).
acquiring the second data block previously stored on the node; (e.g., Samteladze, p. 32 item 6 discloses the files from the latest version are given as input to the bsdiff algorithm to compute differences between the old and new versions [i.e., the old version of the file is acquired by bsdiff as well, see, e.g., Samteladze at p. 30 Sec. 3.2 item 1. This would necessarily include acquiring the old file version’s blocks, i.e., the second data block]; p. 34 Sec. 3.4 par. 1 discloses and 
upgrading the node based on the received upgrade installation package and the acquired second data block (e.g., Sateladze, p. 32 item 9 discloses the constructed patch [based on the acquired second block, see above] is compressed into a ZIP archive [the patch or archive being the package]. The compressed patch is ready to be sent to an Android device for deployment. p. 34 Sec. 3.4 par. 1 discloses DELTA++ was implemented as software that updates the installed application [on the node]; p. 29 last par. discloses to update to the latest application version from any earlier version installed on the user smartphone).
Samteladze does not explicitly disclose receiving, at a node of a hyper-converged infrastructure (HCI) system, an upgrade installation package, a first index relation containing correspondences between files in a file system layer and the information describing the first installation file, a second index relation containing correspondences between the files in the file system layer and the information describing the second installation file, wherein the upgrading of the node of the HCI system includes executing a first switchover from the second index relation corresponding to the second installation file to the first index relation corresponding to the first installation file.
However, in an analogous art, Collins discloses:
receiving, at a node, a first index relation containing correspondences between files in a file system layer and the information describing the first installation file, (e.g., Collins, par. [0009] discloses a delta directory map file to identify the structure of the entries in the newer version of the original file system, a delta lookup table (LUT) file for identifying the location of the data blocks to generate the files in the newer version of the original file system, and a delta 
a second index relation containing correspondences between the files in the file system layer and the information describing the second installation file, (e.g., Collins, par. [0097] discloses in 800 it may be determined whether a delta modification data block file for a previous version of the original file system hierarchy is associated with the drive or directory where the original file system hierarchy is stored; par. [0098] discloses the existing associated delta directory map file and LUT file [second index relation, the implication being it was received as a previous update])
wherein the upgrading of the node of the system includes executing a first switchover from the second index relation corresponding to the second installation file to the first index relation corresponding to the first installation file (e.g., Collins, par. [0095] 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Samteladze, by incorporating a node receiving index relations in the files containing correspondences between files in a file system layer and information in the package describing installation files in the packages, as taught by Collins, as Collins would provide the advantages of a means of updating files of a read-only file system (see Collins par. [0010]) and a means of keeping older file copies on a space constrained platform (see Collins, par. [0006]).
Further, in an analogous art, Mukhopadhyay discloses:
receiving, at a node of a hyper-converged infrastructure (HCI) system, an upgrade installation package (e.g., Mukhopadhyay, Fig. 7 and associated text, par. [0109] discloses virtual environment 710 [HCI node]. It should be noted that script 720, key 730, validator 740 and application 750  can reside within a single appliance “(e.g., a pre-configured hyper-converged computing device)”; par. [0111] discloses virtual environment 710 is configured to receive update package 760) and
the node of the HCI system (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Samteladze/Collins, which generates packages for upgrading devices, by incorporating transmitting packages to nodes of an HCI node for upgrade, as taught 

As to claim 7, it is a method claim having substantially the same limitations as claim 2 and is rejected for the substantially the same reasons.

As to claim 11, Samteladze/Collins/Mukhopadhyay discloses the method of claim 6 (see rejection of claim 6 above (seer rejection of claim 6 above), wherein upgrading the node comprises: 
acquiring the information describing the first installation file; (e.g., Samteladze, p. 32 item 1 item 2 discloses the manifests of both versions are traversed to get the names, relative paths, and SHA-1 digests of all the files included in both versions) and 
performing an upgrade based on the information describing the first installation file (e.g., Samteladze, p. 32 items 3 and 6 discloses the files contained in the new version are marked as UPDATED “(if the file is present in both version but its SHA-1 sums differ). Items marked as UPDATED are given as input to the delta encoding algorithm to computer differences between the old and new versions. This difference is copied into the constructed patch [used to upgrade, see above]).

As to claim 13, it is an electronic device claim having limitations substantially the same as those of claim 1. Those limitations are accordingly taught by or obvious in view of the cited references a set forth above with respect to claim 1. Further limitations disclosed by Samteladze, include:
at least one processor; (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [the execution of which would require the processor])
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [software and an application being instructions. They are necessarily stored in memory and executed by a processor coupled to the memory) comprising (see rejection of claim 1 above).

As to claim 14, it is a device claim having substantially the same limitations as claim 2 and is rejected for the substantially the same reasons.

As to claim 16, it is a device claim having substantially the same limitations as claim 4 and is rejected for the substantially the same reasons.

As to claim 18, it is an electronic device claim having limitations substantially the same as those of claim 6. Those limitations are accordingly taught by or obvious in view of the cited references a set forth above with respect to claim 6. Further limitations disclosed by Samteladze, include:
at least one processor; (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [the execution of which would require the processor])
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [software and an application being instructions. They are necessarily stored in memory and executed by a processor coupled to the memory) comprising (see rejection of claim 6 above).

As to claim 19, it is a device claim having substantially the same limitations as claim 2 and is rejected for the substantially the same reasons.

As to claim 23, it is a device claim having substantially the same limitations as claim 11 and is rejected for the substantially the same reasons.

As to claim 25, it is a computer program product claim having limitations substantially the same as those of claim 1. Those limitations are accordingly taught by or obvious in view of the cited references a set forth above with respect to claim 1. Further limitations disclosed by Samteladze, include:
a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [software and an application being instructions. They are necessarily stored in a medium if they are executed and they are necessarily executed by  of (see rejection of claim 1 above).

As to claim 26, it is a computer program product claim having limitations substantially the same as those of claim 6. Those limitations are accordingly taught by or obvious in view of the cited references a set forth above with respect to claim 6. Further limitations disclosed by Samteladze, include:
a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method (e.g., Samteladze, p. 34 Sec. 3.4 discloses DELTA++ was implemented as server side software an Android application [software and an application being instructions. They are necessarily stored in a medium if they are executed and they are necessarily executed by computerized circuitry. See also Samteladze at p. 35 Sec. 4.1 par. 1) of (see rejection of claim 6 above).

As to claim 27, Samteladze/Collins/Mukhopadhyay discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose rolling back from the first installation file to the second installation file on the node of the HCI system by executing a second 
However, in an analogous art, Collins discloses:
rolling back from the first installation file to the second installation file on the node by executing a second switchover from the first index relation corresponding to the first installation file to the second index relation corresponding to the second installation file (e.g., Collins, par. [0099] discloses in another embodiment, 802 may retain the existing delta directory map file and LUT file [second index relation, see above] for the purpose of recalling a particular version of the file system at a particular point in time [recalling being rolling back, from a first installation file to the second because the older version is used instead of the updated one, from the first index relation because the existing one is used instead of the one associated with the update (i.e., the first index relation)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively file to modify Samteladze by incorporating rolling back from the first installation file to the second installation file on the node by executing a second switch over from the first index relation corresponding to the first installation file to the second index relation corresponding to the second installation file, as taught by Collins, as Collins would provide the advantage of means of providing an accessible archive of multiple different versions. (See Collins, par. [0099]).
Further in analogous art, Mukhopadhyay discloses:
the node of the HCI system (see rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the node of Samteladze/Collins with an HCI node, as taught by .

Claims 3, 10, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Samteladze (Delta Encoding Based Methods to Reduce the Size of Smartphone Application Updates) in view of Collins (US 2005/0080823) and Mukhopadhyay (US 2019/0026095) and in further view of Neal (US 6,192,518) (art of record – hereinafter Neal) and Okhotski (US 8,005,929) (art of record – hereinafter Okhotski).

As to claim 3, Samteladze/Collins/Mukhopadhyay discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein: the information describing the first installation file at least comprises a logical storage location of the first installation file, a size of the first installation file, a creation time of the first installation file, and version information of the first installation file; and the information describing the second installation file at least comprises a logical storage location of the second installation file, a size of the second installation file, a creation time of the second installation file, and version information of the second installation file.  
However, in an analogous art, Neal discloses wherein:
the information describing the first installation file at least comprises a logical storage location of the first installation file, a size of the first installation file, a time of the first installation file, and version information of the first installation file; (e.g., Neal, col. 7 ll. 44-57 dislcoses the snapshot package file format is described. The File Image list is a list of all and 
the information describing the second installation file at least comprises a logical storage location of the second installation file, a size of the second installation file, a time of the second installation file, and version information of the second installation file (e.g., Neal, col. 6 ll. 19-20 discloses all known package files in the work directory [i.e., a least a second package file]; col. 7 ll. 44-57 discloses the snapshot package file format is described. The File Image list is a list of all the files in the Compressed File Image section 302 and includes the file name, size, date/time, version and offset [logical storage location] inside the Compressed File Image block).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the information describing first and second installation files taught by Samteladze to include each of a logical storage location, size time and version of the installation files, as taught by Neal, as Neal would provide the advantage of a means of describing the package in further detail.
Further, in an analogous art, Okhotski dislcoses
a creation time (e.g., Okhotski, col. 6 ll. 51-58 discloses a timestamp may be an attribute of a files such as a time and date that indicates when the file was created, modified, copied, etc. Alternatively, a timestamp may be a separate metadata file. For example, an XML metadata file may describe timestamps of a group of files that are components of an update package.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the times of the first and second installation files taught by Samteladze/Neal to include a creation time of the file, as taught by Okhotski, as Okhotski. Neal 

As to claim 10, it is a method claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

As to claim 15, it is a device claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

As to claim 22, it is a device claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Samteladze (Delta Encoding Based Methods to Reduce the Size of Smartphone Application Updates) in view of Collins (US 2005/0080823) and Mukhopadhyay (US 2019/0026095) and in further view of Armangau et al. (US 8,032,498) (art of record – hereinafter Armangau).

As to claim 5, Samteladze/Collins/Mukhopadhyay discloses the method of claim 4 (see rejection of claim 4 above), and further discloses the first and second installation file (see rejection of claim 1 above) but does not explicitly disclose further comprising: for a portion of the first data block that is identical to the second data block, replacing corresponding information in the information regarding the physical storage location of the first installation file with 
However, in an analogous art, Armangau discloses further comprising: 
for a portion of the first data block that is identical to the second data block, 
replacing corresponding information in the information regarding the physical storage location of the first file with corresponding information in the information regarding the physical storage location of the second file (e.g., Armangau, col. 1 ll. 48-61 discloses de-duplication is applied to a file when the file is migrated or when new data is written. The data de-duplication process searches a single-instance data store of de-duplicated blocks for copy of the data in each data block marked as not yet de-duplicated. If a copy is found [i.e., identical data], then, in the inode of the file, a pointer [information regarding the physical storage location of the file] to the block marked as not yet de-duplicated is replaced with a pointer to the copy in the single instance data store; Figs. 9, 13 and associated text, col. 5 ll. 3-6 discloses Fig. 13 is a block diagram showing the production file of Fig. 9 when a data de-duplication facility has caused a block of the production file to be shared between the production file and an otherwise unrelated file [i.e., the pointer replaced during de-duplication can be replaced with a pointer to a block of another file, i.e., information regarding the physical storage location of the second file]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first and second installation files of and information regarding the physical storage location of Samteladze/Collins/Mukhopadhyay by including storage information related to individual blocks of the files and replacing information regarding the physical location of the first file with information regarding the physical storage location of the 

As to claim 17, it is a device claim having substantially the same limitations as claim 5. Accordingly it is rejected for substantially the same reasons.

Claims 8, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samteladze (Delta Encoding Based Methods to Reduce the Size of Smartphone Application Updates) in view of Collins (US 2005/0080823) and Mukhopadhyay (US 2019/0026095) and in further view of Nakamura (US 2013/0080720) (art of record – hereinafter Nakamura).

As to claim 8, Samteladze/Collins/Mukhopadhyay discloses the method of claim 7 (see rejection of claim 7 above), and further discloses receiving the upgrade installation package and the first installation file (see rejection of claim 1 above) but does not explicitly disclose wherein receiving the upgrade installation package comprises: storing the incremental data block; and updating corresponding information in the information regarding the physical storage location of the first installation file with a physical storage location of the incremental data block.  
However, in an analogous art, Nakamura discloses
 storing the incremental data block; (e.g., Nakamura, Fig. 1 and associated text, par. [0040] discloses apparatus 100 store data block D1’ after the change and 
updating corresponding information in the information regarding the physical storage location of the first file with a physical storage location of the incremental data block (e.g., Nakamura, Fig. 1 and associated text, par. [0041] discloses apparatus 100 adds, to the copied snapshot B [information regarding the physical storage location of the first file] pointer P4 pointing to data block D1’ after the change).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first installation file, information regarding the physical storage location of the first file, incremental block and receiving an upgrade installation package of Samteladze/Collins/Mukhopadhyay by including information regarding the location of each block of the file, storing the incremental data block and updating corresponding information in the information regarding the physical storage location of the file with a physical storage location of the incremental data block, as taught by Nakamura, as Nakamura would provide the advantages of a means of reflecting changes in the file (see Nakamura, par.[0042]) and a means of facilitating the deletion of unnecessary blocks. (See Nakamura, par. [0126]).

As to claim 9, Samteladze/Collins/Mukhopadhyay/Nakamura discloses the method of claim 8 (see rejection of claim 8 above), and further discloses receiving the upgrade installation package and the first installation file (see rejection of claim 1 above) but Samteladze/Collins/Mukhopadhyay does not explicitly disclose wherein receiving the upgrade installation package further comprises: storing the information describing the first installation file; and storing the updated information regarding the physical storage location of the first installation file.
However, in an analogous art, Nakamura discloses:
storing the information describing the first file; (e.g., Nakamura, Fig. 3 and associated text, par. [0054] discloses Fig. 3 illustrates the first example of the data file 230 [the information and 
storing the updated information regarding the physical storage location of the first file  (e.g., Nakamura, Fig. 1 and associated text, par. [0041] discloses apparatus 100 adds, to the copied snapshot B [information regarding the physical storage location of the first file] pointer P4 pointing to data block D1’ after the change [the pointers for each block in the file necessarily stored]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first installation file, information regarding a storage location of the first installation file, information describing the first installation file and receiving an upgrade installation package of Samteladze/Collins/Mukhopadhyay by including information regarding the location of each block of the file, storing the information describing the file and storing updated corresponding information in the information regarding the physical storage location of the file, as taught by Nakamura, as Nakamura would provide the advantages of a means storing the file in a file system (see Nakamura, par. [0032]), a means of reflecting changes in the file (see Nakamura, par.[0042]) and a means of facilitating the deletion of unnecessary blocks. (See Nakamura, par. [0126]).

As to claim 20, it is a device claim having substantially the same limitations as claim 8. Accordingly it is rejected for substantially the same reasons.

As to claim 21 it is a device claim having substantially the same limitations as claim 9. Accordingly it is rejected for substantially the same reasons.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samteladze (Delta Encoding Based Methods to Reduce the Size of Smartphone Application Updates) in view of Collins (US 2005/0080823) and Mukhopadhyay (US 2019/0026095) in further view of Dani et al. (US 2016/0026452) (art of record – hereinafter Dani).

As to claim 12, Samteladze/Collins/Mukhopadhyay discloses the method of claim 6 (see rejection of claim 6 above), but does not explicitly disclose further comprising: in response to an instruction of changing an installed version, determining version information of an installation file; acquiring information describing the installation file based on the version information; and   performing the change based on the acquired information. 
However, in an analogous art, Dani discloses further comprising:
in response to an instruction of changing an installed version, determining version information of an installation file; (e.g., Dani, par. [0030] discloses the agent may include in the repository 215 identifiers for each file indicating the application version or update that the file is associated with; par. [0049] discloses the rollback trigger identifies a previous version of the application to which rollback should be performed; par. [0050] discloses in response to the trigger, rollback agent retrieved the appropriate rollback files from the master repository. The rollback agent 223 retrieves from the master repository 215 the version of each changed/updated file that corresponds to the identified rollback version)
acquiring information describing the installation file based on the version information; (e.g., Dani, par. [0050] discloses the rollback agent 223 retrieves from the master repository 215 the version of each changed/updated file that corresponds to the identified and 
performing the change based on the acquired information (e.g., Dani, par. [0050] discloses in response to the trigger, rollback agent retrieved the appropriate rollback files from the master repository in step 433. In examples in which the compiled code files were renamed in the master repository, the rollback agent retrieves the original filename “(and location)” for each file; par. [0053] discloses reference can be made to the description of step 433 for additional detail on the steps involved in retrieving rollback files from the local repository 205 and on the files retrieved. In step 443, the rollback agent 209 updates the compiled code files 203 stored in the application server 31 based on the files retrieved in step 441).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Samteladze/Collins/Mukhopadhyay to include determining versions of an installation file in response to a version change, acquiring information describing the installation file based on the version information and performing the change based on the information, as taught by Dani, as Dani would provide the advantage of a means of rolling back to a previous version of an application. (See Dani, par. [0016]).

As to claim 24, it is a device claim having substantially the same limitations as claim 12. Accordingly it is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196